Citation Nr: 0609723	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for skin rash between 
the legs.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In August 2005, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned.  A 
transcript of the proceeding is of record.  At that hearing, 
he submitted additional evidence, and waived RO consideration 
of that evidence.  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran does not have a chronic right ankle condition 
as a result of his service in the military, including a right 
ankle sprain he sustained while on active duty.

2.  The veteran does not have a skin rash between the legs as 
a result of his service in the military, including a rash on 
his penis he sustained while on active duty.

3.  The medical evidence establishes that the veteran was 
diagnosed and treated for hypertension within one year of 
separation from service in 1976 and is currently receiving 
medication for the condition.  




CONCLUSIONS OF LAW

1.  A chronic right ankle condition was not incurred in or 
aggravated by service, and osteoarthritis of the right ankle 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A skin rash between the legs was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  Hypertension is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letters sent in July 2002 and 
May 2004, as well as the July 2004 statement of the case, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was also told to submit all pertinent evidence 
he had in his possession.  Finally, the veteran has been 
provided a hearing before an Acting Veterans Law Judge.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2005).  
The record reflects that the RO obtained the veteran's 
service medical records, and post-service medical records 
identified by the veteran.  The veteran has been provided 
several medical examinations.  Attempts were made to obtain 
additional identified private medical records, but responses 
indicated that the records were unavailable or destroyed.  As 
such, the record is sufficient for a decision.

The July 2002 notice predated the initial adjudication of the 
claims.  The claimant was provided VCAA content-complying 
notice and proper subsequent VA process.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The 4th and 5th elements were not addressed in the notice 
letters.  The Board concludes below that the preponderance of 
the evidence is against the appellant's claims for service 
connection for a right ankle disability and a skin rash.  
Thus, any question as to the degree of disability or the 
appropriate effective date to be assigned is rendered moot.  
Regarding the grant of service connection for hypertension 
below, once the RO effectuates the Board's grant, the RO can 
cure any VCAA notice defect with respect to the degree of 
disability or effective date element.  Therefore, despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110,  1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Right Ankle Disability

In statements and testimony, the veteran, his spouse, and his 
brother stated that, although the veteran's service medical 
records report that he was treated for a right ankle sprain 
in service, the veteran fractured his right ankle in service 
and was incorrectly diagnosed and treated.  In support of his 
assertion, he noted that he fractured 3 bones in his right 
ankle around 1985 in an injury similar to his inservice 
injury, was treated by Dr. Katz, and Dr. Katz told him that 
his X-rays revealed that his right ankle was previously 
fractured.  Therefore, he requests service connection for his 
currently diagnosed degenerative joint disease of the right 
ankle.  

The medical evidence of record fails to establish that the 
veteran's current right ankle condition was incurred during 
his active military service or that osteoarthritis (i.e., 
degenerative changes) of the right ankle was initially 
manifested within the one-year presumptive period following 
his discharge from the military.  None of the clinical 
treatment records contains any medical opinion sufficiently 
suggesting a causal relationship or nexus between his right 
ankle condition and his inservice right ankle sprain.  
Although the veteran sustained a right ankle sprain in 
service in October 1975, and a January 197[6] discharge 
examination noted that the veteran continued to have some 
tenderness and swelling over the medial malleolus, the X-rays 
at the time were negative for fracture.  The examiner who 
conducted the November 2002 VA general medical examination 
stated that the veteran's claims file was not reviewed and 
there was no evidence to relate any current right ankle 
condition to service.  The examiner who conducted the May 
2004 VA joints examination stated that the claims file was 
reviewed and that the veteran's current degenerative joint 
disease of the right ankle was not the result of military 
service.  The examiner noted that there was no evidence to 
substantiate the claim that the veteran fractured his right 
ankle in service as right ankle X-rays taken at the time of 
the injury were noted to have been normal.  

The veteran and his family members are competent to testify 
that the veteran had a swollen ankle, however, being lay 
people, they have no competence to give a medical opinion 
regarding the etiology of the veteran's current degenerative 
joint disease of the right ankle.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Skin Rash Between the Legs

In statements and testimony, the veteran and his spouse state 
that he has had a skin rash between his legs continuously 
since service.  

The medical evidence of record fails to establish that the 
veteran's current skin condition was incurred during his 
active military service.  The veteran's service medical 
records are negative for any findings, complaints or 
treatment of a skin rash between the legs.  The service 
medical records do show that in May 1974 the veteran 
complained of having burning on urination and of having a 
rash on his penis.  Examination was essentially negative.  
The veteran's January 1976 service discharge examination 
revealed that the veteran's skin was normal.  A private 
treatment note dated in March 1976 indicated that the veteran 
complained of having a rash on his penis and hands, which he 
stated started when he returned to his civilian employment.  
The examiner stated that there was no evidence of dermatitis 
of the hands.  In addition, the examiner noted that no 
obvious rash on the penis could be seen, but that lichen 
planus could be present.  The examiner recommended that the 
veteran see a dermatologist.  A medical record from Joseph D. 
Sosnow, M.D., dated in October 2000 noted that the veteran 
was treated for contact allergic dermatitis of one-month's 
duration which started on the feet and spread to the arms and 
legs.  In 2004, the veteran was treated on several occasions 
for intertrigo of the groin and folliculitis of the chest and 
back.  A VA examination conducted in March 2005 diagnosed 
post-inflammatory hyperpigmentation of the crural region, 
with small area.  

In light of the private physician who found no rash in the 
groin area shortly after separation from service, the Board 
finds that the rash on his penis in service was acute and 
transitory in nature and did not produce any residuals.  Lay 
persons are competent to testify as to the presence of a 
rash, however, they have no competence to give a medical 
opinion regarding whether a current skin rash originated in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes the contention of the veteran that he has had 
a skin rash between his legs from service to the present.  
The Board observes, however, that the veteran's current skin 
rashes were not diagnosed until many years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  The Board notes the medical 
records shortly after separation from service specifically 
show no such skin rash in the groin area.  The first 
diagnosis of any skin condition was not until after 2000.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

C.  Hypertension 

The veteran testified that he was diagnosed, treated, and 
hospitalized for hypertension and an ulcer by his company 
physician within one year of separation from service.  

The medical evidence of record establishes that the veteran's 
current hypertension was incurred within on year of 
discharge.  The veteran's service medical records are 
negative for any findings, complaints or treatment of 
hypertension.  On discharge examination in January 197[6] the 
veteran's blood pressure was 132/80.  however, the veteran's 
employment medical records from 1976 are of record and 
indicate that the veteran was diagnosed and hospitalized with 
hypertension in June 1976, which is within one year of 
separation from service in February 1976.  In addition, the 
veteran is currently taking medication for hypertension at a 
VA facility.  Therefore, service connection for hypertension 
is warranted on a presumptive basis.  


ORDER

The claims of service connection for a right ankle disability 
and rash between the legs are denied.  

The claim of service connection for hypertension is granted.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


